NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARIAMA MONIQUE CHANGAMIRE                   )
SHAW,                                        )
                                             )
             Appellant/Cross-Appellee,       )
                                             )
v.                                           )      Case No. 2D14-2384
                                             )
KEIBA LYNN SHAW,                             )
                                             )
             Appellee/Cross-Appellant,       )
                                             )
and                                          )
                                             )
STATE OF FLORIDA,                            )
                                             )
             Intervenor/Appellee.            )
                                             )

Opinion filed May 29, 2015.

Appeal from the Circuit Court for
Hillsborough County; Laurel M. Lee, Judge.

Ellen E. Ware, Tampa; Brett R. Rahall,
Tampa; and Bridget Remington, Tampa, for
Appellant/Cross-Appellee.

Deborah L. Thomson and Lara G. Davis,
Tampa; and Adam B. Cordover, Tampa, for
Appellee/Cross-Appellant.

Pamela Jo Bondi, Attorney General, and
Allen Winsor, Solicitor General, and
Adam S. Tanenbaum, Chief Deputy Solicitor
General, Tallahassee, for
Intervenor/Appellee State of Florida.
Christopher Rumbold of Gladstone &
Weissman, P.A., Boca Raton; and
Cynthia L. Greene and Lissette Gonzalez of
Law Offices of Greene Smith & Associates,
P.A., Coral Gables, for Amicus Curiae
Family Law Section of The Florida Bar
American Academy of Matrimonial Lawyers,
Florida Chapter.

Raul J. Aguila, City Attorney, City of Miami
Beach, and Robert F. Rosenwald, Jr., First
Assistant City Attorney, and Nicholas E.
Kallergis, Assistant City Attorney, Miami
Beach, for Amici Curiae City of Tampa, City
of St. Petersburg, City of Orlando, City of
Miami Beach, City of Wilton Manors, Village
of Biscayne Park, and Broward County.

Daniel B. Tilley and Nancy Abudu, Miami, for
Amicus Curiae American Civil Liberties
Union Foundation of Florida.



VILLANTI, Chief Judge.


             For the reasons expressed in this court's recent opinion in Brandon-

Thomas v. Brandon-Thomas, 40 Fla. L. Weekly D971 (Fla. 2d DCA Apr. 24, 2015), we

reverse and remand for further proceedings.

             Reversed.


WALLACE and MORRIS, JJ., Concur.




                                          -2-